Appellant urges that regardless of the fact that she made no complaint by exception, of the argument of the state's attorney, referred to in our former opinion, that its character was such as to be obviously harmful, and hence this court should take cognizance of same in the absence of an exception. Article 667, C. C. P., makes it obligatory upon one who wishes to complain of any procedure in the trial of a case, to take his proper exception, and if it be a matter relating to testimony, to tender his bill of exceptions "In order that such decision, etc., may be revised upon appeal." We are still of opinion, after again reviewing the facts, that same are sufficient to support the verdict.
The motion for rehearing will be overruled.
Overruled.